Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Terminal Disclaimer and the amendment filed on 10/25/2021.


Allowable Subject Matter
Claims 1-6, 7-11, 12-16, 17-21, 22, 23   are  allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim  1  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ wherein: the first RNN and the third RNN are configured for wireless communication with wireless devices via an Evolved Universal Terrestrial Radio Access (E-UTRA) radio access technology (RAT), and the second RNN is configured for wireless communication with wireless devices via a New Radio (NR) RAT; and establishing the communications interface with the second RNN based on the TNL address received from the third RNN ” and in combination with other limitations recited as specified in claim 1.

Claim  7  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  

Claim  12  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ wherein: the first RNN and the third RNN are configured for wireless communication with wireless devices via an Evolved Universal Terrestrial Radio Access (E-UTRA) radio access technology (RAT), and the second RNN is configured for wireless communication with wireless devices via a New Radio (NR) RAT; and establish the communications interface with the second RNN based on the TNL address received from the third RNN” and in combination with other limitations recited as specified in claim 12.


 Claim  17  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ wherein: the first RNN and the third RNN are configured for wireless .



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133. The examiner can normally be reached 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/CHUONG T HO/Primary Examiner, Art Unit 2412